Title: To Thomas Jefferson from United States Senate, 25 March 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.March 25. 1808.
                  
                  Resolved,
                  That the President of the United States be requested to direct the secretary at war, to lay before the Senate, such documents and papers or other information as are in his possession or have come to his knowledge relative to the troops in the service of the United States in the territory of Michigan, being paid in bills issued by the Bank of Detroit, after Congress had rejected the law of the territory for establishing the said Bank. And also such information as may be in his possession relating to the breaking of a company of the militia of the territory of Michigan upon the parade, by the orders of Governor Hull, without the intervention of a Court Martial. 
                  Attest,
                  
                     Sam A. Otis Secretary.
                  
               